Title: To John Adams from Benjamin Adams, 30 October 1798
From: Adams, Benjamin
To: Adams, John



State of New Hampr. Newington Octr: 30: 1798

With Humble Permission I Approach to Address your Great Personage In your Great and Exalted Station where in you are raised by the free Choise and Suffrages of a Free and Independant People: where in I rejoice and Congratulate you: I would Use the words of King Solomon and Say that It is my Hearts Desire and Prayers to Almighty God for You that you may have an understanding Heart to Judg thy People. That you may Discern Between Good and Bad. For who Is able to Judg this so Great a People: I may Say that I rejoice at Your Great wisdom, in the Choise and Appointment of your Envoys Sent to France and in their Firmness and Stability in manageing the Buisiness of their mission and that our French Enemy are So far Buffeted and Disappointed in their False Designs and wicked Perfidious machinations against us: I would Say that I Rejoice to Hear that the People in this Land In General are so far and Firmly united in one Common and So Great and Good a Cause, I Can Say that the People of New Hampshire State In General are as Firm in the Support of Government and the Constitution as the Pillers of Brass and Iron. I would make Some apologi for my not Addressing you Eairlyer. But Knowing that you were Incumbered with a multiplicity of Buisiness in Your Great and Exalted Station Caused me to Neglect my Duty towards you. I hop you Will Pardon my Neglect: I must Inform you that I Enjoy a Good State of Health at this time though advanced to Sixty Seven Years of Age I would Inform you that I and my family are Stanch Federilists and Stand Redy to Defend our Countery and the Constitution to the Risk of Life and Fortune against all Invadors of our Rights and Privilages. I would use the Freedom to tell You that I had the Honour to be a member in our State Convention to Establish our Continental Constitution and On the Majority I would Inform you after my Enjoying a Good State of Health and am Blessed with a Hansom Estate in this Life to my Self and Children and I may Say I am in a Great measure Independant to all men and that I am Honoured with the Honours in the Civil List in the State of New Hampshire though Nothing in thiese Stations are Very Lucrative I Should Like Some Appointment under the United States If not too Cumbersum that might be Profitable If thought worthy of Notice I wish you Health Long Life and a Great Blessing to our States Fare you well. I Subscribe my Self after my Love to your Brother and all friends
Benjamin Adams